Exhibit 10.2

FIRST AMENDMENT TO TERM LOAN AGREEMENT

THIS FIRST AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) is effective as
of August __, 2010 (the “Effective Date”), by and among HARTE-HANKS, INC., a
Delaware corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent (in such capacity, the “Administrative Agent”) for
the Lenders under the Loan Agreement (hereinafter defined).

W I T N E S S E T H

A. The Borrower has entered into that certain Term Loan Agreement dated as of
March 7, 2008, with each Lender, Administrative Agent, Bank of America, N.A. and
U.S. Bank National Association (the “Loan Agreement”). Unless otherwise
indicated herein, all terms used with their initial letter capitalized are used
herein with their meaning as defined in the Loan Agreement; all Section
references are to Sections in the Loan Agreement; and all Paragraph references
are to Paragraphs in this Amendment.

B. The Borrower and the Administrative Agent, with the consent of the Required
Lenders, have agreed to amend the Loan Agreement (i) to permit Liens in the form
of cash collateral or defeasance accounts in connection with that certain Credit
Agreement between Borrower and Bank of America, N.A., as administrative agent,
swing line lender and L/C issuer and the other lenders party thereto dated on or
about August 11, 2010, (ii) to clarify the cross-default provisions as they
relate to the Revolver Facility (as herein defined), and (ii) as otherwise set
forth herein.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1.

AMENDMENTS TO LOAN AGREEMENT.

1.1 Amendment Provisions.

(a) Section 1.1 is amended as follows:

(i) The definition of “Five-Year Credit Agreement” is deleted in its entirety
and substituted therefor in the correct alphabetical order within Section 1.1 is
the following definition of “Revolver Facility”:

““Revolver Facility” means that certain Five-Year Credit Agreement dated as of
August 12, 2005, among the Borrower, certain lenders party thereto, and JPMorgan
Chase Bank, N.A., as the administrative agent thereunder, as refinanced,
refunded, replaced, and/or extended by that certain Credit Agreement dated
August 12, 2010, among the Borrower, certain lenders party thereto, and Bank of
America, N.A., as the administrative agent thereunder (as such agreements may
have been or may hereafter be amended, modified, restated, or supplemented from
time to time).”

 

1



--------------------------------------------------------------------------------

(ii) The definition of “Revolver Letters of Credit” is amended by deleting the
reference to “the Five-Year Credit Agreement” therein, and substituting therefor
a reference to “the Revolver Facility”.

(b) Section 6.01(f) of the Loan Agreement is amended by deleting the current
text thereof and substituting therefor the following:

“(f) With respect to Revolver Letters of Credit issued for the account of, or
swing line loans made to, the Borrower or its Subsidiaries pursuant to the
Revolver Facility, any cash collateral or defeasance account created with
respect to any such letter of credit or swing line loan.”

(c) Article VII of the Loan Agreement is amended by revising clauses (f) and
(g) thereof to read as follows:

“(f) the Borrower or any of its Material Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of the Revolver Facility or any Material Indebtedness, when and as the same
shall become due and payable (whether at stated maturity or on acceleration);

(g) any event or condition occurs that results in the Revolver Facility or any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, but without any
further lapse of time) the holder or holders of the Revolver Facility or any
Material Indebtedness or any trustee or agent on its or their behalf to cause
the Revolver Facility or any Material Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to the
scheduled maturity thereof; provided that this clause (g) shall not apply to
(i) secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness or (ii) the
voluntary prepayment of any Indebtedness that is not then otherwise due or
required to be prepaid pursuant to its terms;”

ARTICLE 2.

REPRESENTATIONS AND WARRANTIES.

As a material inducement to the Administrative Agent and Lenders to execute and
deliver this Amendment, the Borrower hereby represents and warrants to the
Administrative Agent and the Lenders (with the knowledge and intent that the
Administrative Agent and such Lenders are relying upon the same in entering into
this Amendment) the following: (a) the representations and warranties in the
Loan Agreement and in all other Loan Documents are true and correct on the date
hereof in all material respects, as though made on the date hereof, except to
the extent

 

2



--------------------------------------------------------------------------------

that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
accurate as of such earlier date); (b) no Default or Event of Default exists
under the Loan Documents or will exist after giving effect to the transactions
contemplated by this Amendment; (c) the Borrower has the right and power, and
has taken all necessary action to authorize it to execute, deliver, and perform
this Amendment in accordance with its terms and to consummate the transaction
contemplated hereby; (d) this Amendment has been duly executed and delivered by
the duly authorized officers of the Borrower, and is a legal, valid, and binding
obligation of the Borrower, enforceable against it in accordance with its terms,
except as such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (ii) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

ARTICLE 3.

MISCELLANEOUS.

3.1 Effectiveness of this Amendment. Upon execution and delivery of this
Amendment by the Borrower and the Required Lenders, this Amendment shall be
effective as of the Effective Date.

3.2 Effect on Loan Documents. The Loan Agreement and all related Loan Documents
shall remain unchanged and in full force and effect, except as provided in this
Amendment, and are hereby ratified and confirmed. On and after the Effective
Date, all references to “Loan Agreement” or “Agreement” shall be to the Loan
Agreement as herein amended. The execution, delivery, and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any rights of the Lenders under the Loan Agreement or any Loan Documents, nor
constitute a waiver under the Loan Agreement or any other provision of the Loan
Documents

3.3 Reference to Miscellaneous Provisions. This Amendment and the other
documents delivered pursuant to this Amendment are part of the Loan Documents
referred to in the Loan Agreement, and the provisions relating to “this
Agreement” or the “Loan Documents” as set forth in Article IX of the Loan
Agreement are incorporated herein by reference the same as if set forth herein
verbatim.

3.4 Costs and Expenses. The Borrower agrees to pay promptly the reasonable fees
and expenses of counsel to the Administrative Agent for services rendered in
connection with the preparation, negotiation, reproduction, execution, and
delivery of this Amendment.

3.5 Counterparts. This Amendment may be executed in a number of identical
counterparts, each of which shall be deemed an original for all purposes, and
all of which constitute, collectively, one agreement; but, in making proof of
this Amendment, it shall not be necessary to produce or account for more than
one such counterpart. It is not necessary that all parties execute the same
counterpart so long as identical counterparts are executed by the Borrower and
the Administrative Agent.

 

3



--------------------------------------------------------------------------------

3.6 Parties. This Amendment binds and inures to the Borrower and the
Administrative Agent and their respective successors and assigns.

3.7 Entirety. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENT OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
AMONG THE PARTIES.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment in multiple
counterparts, effective as of the Effective Date.

REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGES TO FOLLOW.

 

4



--------------------------------------------------------------------------------

HARTE-HANKS, INC., as Borrower By:   /s/ Douglas C. Shepard Name:   Douglas C.
Shepard Title:  

Executive Vice President and

Chief Financial Officer

Signature Page to First Amendment to Term Loan Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent and a Lender
By:   /s/ Reginald M. Goldsmith III Name:   Reginald M. Goldsmith III Title:  
Director

Signature Page to First Amendment to Term Loan Agreement

 



--------------------------------------------------------------------------------

BANK OF AMERICA, NA as Lender By:   /s/ Maria F. Maia Name:   Maria F. Maia
Title:   Managing Director

Signature Page to First Amendment to Term Loan Agreement

 



--------------------------------------------------------------------------------

UMB BANK, N.A. as a Lender By:   /s/ David A. Proffitt Name:   David A. Proffitt
Title:   Senior Vice President

Signature Page to First Amendment to Term Loan Agreement

 